Citation Nr: 0639660	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  05-11 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for left knee 
osteoarthritis.  

2.  Entitlement to service connection for right knee sprain.  

3.  Entitlement to service connection for bilateral ankles 
disorders.  

4.  Entitlement to service connection for bilateral pes 
planus.  


REPRESENTATION

Appellant represented by:	American Veterans Committee, 
Inc.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
October 1985.  He also served in the National Guard following 
separation from service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish service connection and an initial disability rating 
or an effective date, if service connection is granted on 
appeal.  Further, it is unclear whether the RO has requested 
all relevant medical records for the veteran.  38 C.F.R. § 
3.159(b)(1).

The duty to assist includes obtaining additional Army service 
medical records, National Guard personnel and medical 
records, non-VA and VA treatment records, and providing a VA 
medical examination or a medical opinion when necessary for 
an adequate determination.  See Duenas v. Principi, 18 Vet. 
App. 512 (2004).  Here, attempts have been made to obtain the 
veteran's service medical records and his National Guard 
treatment records.  All attempts have been unsuccessful.  The 
nature of the veteran's claim warrants additional attempts to 
obtain these medical documents using all possible means.  

The only records received when the veteran's service medical 
records were requested includes an Army National Guard 
examination report dated in April 1991.  At that time, the 
veteran did not give a history of knee, ankle, or foot 
problems.  At the time, however, of examination in June 1995, 
he said that he had fractured his patella in 1982, but that 
it had resolved.  (This alleged inservice injury is the basis 
for the veteran's claims.)  Post service private medical 
records dated in October 2000 reflect a diagnosis of 
subluxation of the patella.  He was treated for this and 
released from care.  In 2003, however, he again sought 
treatment for his left knee after a work injury.  He gave a 
history of a dislocated knee a "few" years earlier.  

The veteran's assertion is that he has suffered problems ever 
since he injured his knee in 1982.  He argues that his 
military service records will show continuity of 
symptomatology resulting from the initial injury.  Additional 
attempts to obtain the veteran's inservice treatment records 
and his post service National Guard treatment records should 
be accomplished.  Moreover, the veteran has never been 
examined by VA to determine the presence of his claimed 
conditions.  Thus, after receipt of records, if any, the 
veteran should be scheduled for an examination to ascertain 
the nature and extent of any right or left knee disorders, 
any disorders of the ankles, and as to the presence and/or 
residuals of pres planus (flat feet).  On remand, the 
examiner should be asked to indicate whether the veteran 
suffers from any knee, ankle, or foot conditions, and, if so, 
whether any such condition was incurred during active service 
or post service.  The Board reminds the veteran that the duty 
to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).



Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. §§ 
5103(a) and 5103A (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159 (2005), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that: 
(1) includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection 
is granted, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); (2) explains what VA 
will seek to provide; (3) explains what 
the claimant is expected to provide; 
and (4) requests or tells the veteran 
to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to 
notify and assist a claimant.

2.  The VA should again request from 
National Personnel Records Center 
(NPRC), the Department of the Army, the 
State Adjutant General, and any other 
source referred by NPRC for the 
veteran's complete service and National 
Guard medical records, including 
clinical records and hospital medical 
records.

If service or National Guard medical 
records are unavailable, the VA should 
use alternative sources to obtain such 
records, using the information of 
record and any additional information 
that the veteran may provide.  If 
necessary, the VA should use any and 
all methods of reconstruction of 
service records used in fire-related 
cases.  If necessary, the VA should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal 
finding on the unavailability of the 
service and/or National Guard medical 
records.  See VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1 Part III, 
chapter 4, paras. 4.28 and 4.29.  The 
VA should complete any and all follow-
up actions referred by NPRC, National 
Guard, and service department.

3.  After completion of the above, the 
veteran should be scheduled for an 
orthopedic examination to ascertain the 
nature, extent, and etiology of any 
knee, ankle, or foot disorders found, 
to include arthritis.  The claims file 
must be made available to, and be 
reviewed by, the examiner in connection 
with the examination, and the report 
should so indicate.  The examiner 
should perform any tests or studies 
deemed necessary for an accurate 
assessment, including X-rays and range 
of motion studies expressed in degrees.  
The examination report should include a 
detailed account of all pathology found 
to be present.  After asking the 
veteran about the history of his 
claimed disorders and reviewing the 
claims file, the examiner should offer 
an opinion as to whether any knee, 
ankle, or foot disorder found is at 
least as likely as not (50 percent or 
more probability) (1) began during, or 
was aggravated, as the result of some 
incident of active service to include a 
1982 fractured patella in 1982 and (2) 
whether there was continuity of 
symptoms after discharge to support the 
claim.  If arthritis is found, the 
examiner should indicate whether it was 
manifested within one year after 
discharge from active duty (October 
1985) and whether it is due to age.

The rationale for any opinion and all 
clinical findings should be given in 
detail.  If it is not possible to 
provide an opinion, the examiner should 
state the reasons why.

4.  After completion of the above, VA 
should readjudicate the appellant's 
claims for service connection.  If any 
determination remains unfavorable to 
the appellant, he and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC) and be afforded an opportunity 
to respond before the case is returned 
to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claims.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


